Citation Nr: 0526069	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  94-42 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a 1993 RO decision that denied the veteran's 
claim of service connection for PTSD.  The Board remanded the 
case to the RO in March 1997 and May 2000, for further 
evidentiary development. 

In February 1997, the veteran testified at a hearing held 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran did not engage in combat.  

2.  The veteran does not have a current diagnosis of PTSD due 
to any verified incident or event of active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.304(f) (2004)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its 
implementing regulations redefine the obligations of VA with 
respect to the duty to assist, and include enhanced duties to 
notify a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In July and October 1993, the RO 
denied the veteran's claim for service connection for PTSD.  
He was properly notified of the aforementioned decisions as 
well as the reasoning behind the decisions.  The Board 
concludes that the discussions in the 1993 RO decisions, 
statement of the case (issued in December 1993), supplemental 
statements of the case (SSOCs) (issued in February and May 
1995, August 1999, July and September 2004, and April 2005), 
and numerous letters over the years (including the October 
2003 VCAA letter) informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.  Specifically, the Board 
concludes that the RO decisions, SOC, SSOCs, and various 
letters informed him why the evidence on file was 
insufficient to grant service connection for PTSD; what 
evidence the record revealed; what VA was doing to develop 
the claim; and what information and evidence was needed to 
substantiate his claim.  The October 2003 VCAA letter 
specifically informed him of what he should do in support of 
the claim, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was, for the most 
part, informed to submit everything he had with regard to his 
claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant appeal, a VCAA letter 
was, perforce, issued after the 1993 RO decisions as the VCAA 
was enacted after the RO decisions, and in light of the 
notice detailed above, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record.  The case was remanded on two 
occasions, in March 1997 and May 2000, in an attempt to 
ensure that the case was properly developed.  The veteran was 
afforded numerous VA psychiatric and psychological 
examinations.  All available medical records are on file.  In 
addition, the RO made exhaustive attempts to verify the 
veteran's stressors based on the information he provided.  In 
sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled 
its duty to assist with regard to the veteran's claim. 

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Under these 
circumstances, the Board finds that a decision, at this 
juncture, is appropriate. 

Factual Background

The veteran served on active duty from June 1951 to June 
1953.  His DD Form 214 does not reflect receipt of any 
decorations which evince combat service.  It was noted he had 
specialized training as a clerk-typist. 

The veteran was hospitalized at a VA facility from September 
to November 1966.  The diagnoses included an anxiety reaction 
with phobic features, manifested by tremulousness, feelings 
of impending doom, and a fear of looking out windows and of 
climbing ladders. 

In September 1966, the veteran filed a claim of service 
connection for a nervous condition.  In November 1966, the RO 
denied this claim.

In January 1983, the veteran underwent a VA compensation 
examination and the diagnoses included a psychoneurosis with 
features of a personality disorder. 

In November 1992, the veteran filed a claim of service 
connection for PTSD. 

In January 1993, the National Personnel Records Center (NPRC) 
indicated that the veteran's records were lost in the fire of 
July 1973.

A May 1993 VA psychiatric compensation examination report 
shows that the veteran reported that his initial military 
occupational specialty (MOS) was that of a clerk-typist.  He 
said his duties later changed and he spent time serving as a 
truck driver.  As a truck driver, he said he supported a unit 
for the 2nd Infantry division.  He said his job was to drive 
ammunition to the front line.  He said the trucks, which  
traveled in a convoy, were subjected to dangerous attacks.  
He indicated, however, that his truck did not get hit.  He 
said he remembers multiple life-threatening stressors and was 
exposed to the atrocities of war.  He said a fellow solider, 
who learned that his tour of duty had been extended, 
committed suicide by putting a gun in his mouth.  The veteran 
said he was nearby when this incident occurred.  The veteran 
said he was also assigned to grave registration duty for a 
period of time.   Following an examination, PTSD was 
diagnosed. 

A September 1993 VA psychological evaluation report shows 
that the veteran reported being exposed to many atrocities 
while serving in Korea.  He again recounted the incident 
involving a fellow serviceman who committed suicide after 
learning that his tour had been extended.  He also indicated 
that the incident occurred in his truck and he was forced to 
clean up the blood.  He said that that he witnessed a jet fly 
into the side of an mountain.  He said he saw a truck filled 
with ammunition explode.  He said that his military 
responsibilities included picking up the dead.  He said the 
sights and smells associated with grave duty were horrific.  
Following a psychological assessment, the diagnosis was PTSD. 

At a June 1994 RO hearing, the veteran testified that he had 
not served in combat but rather had served in a combat 
support unit.  Among the stressful experiences he described 
was the incident involving the suicide (which has been 
described in detail, above).  He also recounted that he 
participated in grave registration duty and knew of a couple 
of drivers who got hit while driving.  

A June 1994 letter from a VA social worker reflects that the 
veteran had PTSD which was, at least, in part, related to his 
combat experience in Korea. 

In November 1994, the NPRC indicated that the veteran's 201 
file was not of record.

At a February 1997 hearing, before the undersigned Veterans 
Law Judge, the veteran testified that he was initially 
assigned to the 69th Battalion for two months, and then sent 
to the 377th Trucking Company where he remained for 7 to 17 
months.  He said that his trucking company provided the front 
line troops with ammunition and food rations, and came under 
enemy fire.  He said he saw a truck explode.  He said that he 
was on grave registration duty for about 7 weeks, which was 
gruesome work.  He recalled an incident in which a corporal 
committed suicide, aboard a truck, after hearing that his 
tour of duty would be extended.  He said he could not recall 
the individual's name but was required to clean the truck 
following the suicide.  He said that he started drinking 
while in service.  He said he began receiving psychiatric 
treatment in the 1960s. 

In a June 1999 letter, the Director, of the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR), indicated that the veteran's command reports were 
submitted for the 377th Trucking Company for the period from 
October 1952 to January 1953.  Alerts were noted during the 
reporting period.  It was pointed out that in order to 
provide research concerning casualties and/or combat 
incidents, the veteran had to provide more specific 
information.  It was noted that USASCRUR was unable to 
document that the veteran performed grave registration 
duties.  

In an August 1999 VA examination report, it was noted that 
the veteran reported that he drove a truck while in Korea and 
was involved in grave registration.  It was noted that this 
job entailed going into the battlefields and recovering human 
remains.  He said he did this on a daily basis and found this 
exposure to be horrific.  It was noted that he was generally 
exposed to the dangers implicit to being close to combat.  
Following an examination, the diagnosis was PTSD.  

In January 2000, the veteran underwent a VA psychological 
assessment.  The veteran reported several stressful 
experiences during active duty including - 1) serving on 
grave registration duty during which he handled the dead, 2) 
being exposed to Turkish soldiers who carried sharp knives to 
remove the ears of victims, 3) witnessing the suicide of a 
fellow truck driver, 4) and being exposed to enemy fire while 
traveling in truck convoys.  A psychological evaluation was 
conducted and the diagnoses included PTSD. 

In a May 2001 letter, S.R.S., M.D., indicated that he was the 
veteran's treating psychiatrist.  It was noted that the 
veteran's claim had been hindered as his records had been 
destroyed in the St. Louis fire.  It was noted that the 
veteran had been exposed to stressful experiences including 
serving on grave registration duty, witnessing a suicide, and 
traveling in truck convoys that were attacked.  Dr. S.R.S. 
indicated that the veteran's diagnosis was PTSD.   

VA outpatient treatment records, dated in 2003, show that the 
veteran received psychiatric treatment for PTSD. 

In a June 2004 request to USASCRUR, the RO noted that the 
veteran had served in the 69th Battalion, 337th Trucking 
Company, from December 1951 to July 1953.  He reported that 
two fellow soldiers, both drivers in the veteran's unit, were 
killed in action when their truck got blown up at Pall Mall 
Pass.  Verification was requested.  

In June 2004, the USASCRUR indicated that the veteran had 
described events that occurred between December 1951 and July 
1953.  It was noted that the range of dates was too broad to 
research.  

In a November 2004 statement, S.R.S., M.D., indicated that he 
was writing in support of the veteran's claim of service 
connection for PTSD.  It was noted that the veteran had 
received intermittent treatment for his trauma symptoms since 
1962.  It was speculated that he had not received service 
connection for PTSD as his combat exposure had not been 
verified.  Dr. S.R.S. observed that the veteran was in an 
impossible situation as his records had been destroyed in the 
St. Louis fire. 

At a December 2004 RO hearing, the veteran provided testimony 
regarding his service stressors to include witnessing a 
suicide and his duty in grave registration.  

In April 2005, the USASCRUR responded that a review was 
conducted of daily journals and the command reports of the 
69th transportation truck battalion.  It was noted that the 
command reports could not document a suicide, as reported by 
the veteran.  

Pertinent Laws and Regulations

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

According to 38 C.F.R. § 4.125(a), if the diagnosis of a 
mental disorder does not conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (Fourth edition) or is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).

The U.S. Court of Appeals for Veterans Claims (Court) set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
and (f), the evidence necessary to establish the incurrence 
of a recognizable stressor during service to support a claim 
of service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be credible, and consistent 
with the circumstances, conditions, or hardships of such 
service.

Where the veteran did not serve in combat or the stressor is 
not related to combat, lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

Further, the sufficiency of a stressor is a medical 
determination and not within the purview of a VA adjudicator.  
Every detail of an asserted stressor need not be corroborated 
in order for it to be considered properly verified; rather, 
the evidence should reveal a version of events which, when 
viewed most favorably to the veteran, supports his account.  
See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002); 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  When there is 
an approximate balance of evidence, the veteran is afforded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis
	 
The veteran contends that he has PTSD as a result of 
stressful incidents that he experienced while he was 
stationed in Korea.  First, he says he was exposed to enemy 
attacks while serving as a truck driver, transporting 
ammunition and food to the front lines.  He said his truck 
was never hit but he did see trucks explode and knew of 
friends in his company who were killed.  Second, he said he 
participated in grave registration, during which he handled 
dead bodies.  Third, he said he witnessed a fellow service 
man commit suicide.

The veteran's DD Form 214 confirms that he served in Korea.  
He did not receive any decorations that are indicative of 
combat service.  USASCRUR was unable to corroborate that the 
veteran's unit was exposed to combat.

Given the lack of corroborative evidence establishing combat 
service, the Board need not accept as true the veteran's 
allegations of stressors.  But see Moran v. Principi, 17 Vet. 
App 149 (2003).  Instead, the record must contain service 
records or other independent credible evidence to corroborate 
the veteran's testimony as to the alleged stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996). 

In an attempt to verify the veteran's stressors, described 
above, the RO contacted NPRC and the USASCRUR on numerous 
occasions.  NPRC indicated that the veteran's records, 
including his 201 file could not be located, and that his 
records had been destroyed in the fire of 1973.  Despite 
repeated requests, USASCRUR was unable to verify any of the 
veteran's stressors.  The veteran was repeatedly requested to 
provide greater details to facilitate verification.  When 
more detailed stressor information was provided, the RO 
contacted USASCRUR in additional attempts to corroborate the 
veteran's stressors.  On each occasion, USASCRUR was unable 
to provide stressor verification.  In fact, it was 
specifically noted that the veteran's grave registration duty 
and the suicide (he has repeatedly described) could not be 
verified. 

The Board acknowledges that the veteran has been repeatedly 
diagnosed as having PTSD which has been essentially 
attributed to the veteran's Korean service.  In this regard, 
VA "is not required to accept doctors' opinions that are 
based upon the appellant's recitation of medical history."  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  In diagnosing 
PTSD, doctors typically rely on the unverified stressor 
information provided by the patient.  A doctor's recitation 
of a veteran-patient's statements is no more probative than 
the veteran-patient's statements made to VA.  Therefore, VA 
is not required to accept a doctor's diagnosis of PTSD due to 
the claimed inservice stressor as proof that the stressor 
occurred or that PTSD is service connected.

Given the lack of a diagnosis of PTSD based on a verified 
service stressor, the claim of service connection for PTSD 
must be denied. 

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for PTSD is denied. 



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


